Exhibit 13.1 906 CERTIFICATION The certification set forth below is being submitted in connection with the Annual Report on Form20-F for the year ended December31,2016 for the purpose of complying with Rule13a-14(b)or Rule15d-14(b)of the Securities Exchange Act of 1934 (the “Exchange Act”) and Section1350 of Chapter 63 of Title 18 of the United States Code. Luca D’Agnese, the Chief Executive Officer, and Javier Galán A., the Chief Financial Officer, of Enel Américas S.A., each certifies that, to the best of their knowledge: 1. the report fully complies with the requirements of Section13(a)or 15(d)of the Exchange Act; and 2. the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of Enel Américas. Date: April 28, 2017 /s/ Luca D’Agnese Name:Luca D’Agnese Chief Executive Officer /s/ Javier Galán A. Name: Javier Galán A. Chief Financial Officer
